Citation Nr: 1034080	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left 
knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served on active duty from June 1980 to October 
1990.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

In an October 2008 decision, the Board granted increased ratings 
for the appellant's service-connected right and left hallux 
valgus disabilities.  The Board also denied a rating in excess of 
20 percent for the appellant's service-connected left knee 
disability and a rating in excess of 10 percent for his service-
connected right knee disability.  

The appellant appealed the Board's October 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in August 2009, 
the appellant's then-attorney, Glenn R. Bergmann, of Bergmann & 
Moore, LLC, and a representative of VA's Office of General 
Counsel filed a joint motion for partial remand.  In an August 
2009 order, the Court granted the motion, vacated the portion of 
the Board's October 2008 decision denying a rating in excess of 
20 percent for the appellant's service-connected left knee 
disability and a rating in excess of 10 percent for his service-
connected right knee disability, and remanded those issues to the 
Board for compliance with the instructions in the August 2009 
joint motion.  The appeal as to the remaining portion of the 
Board's decision was dismissed.  

In February 2010, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record shows 
that the RO has complied with all remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his 
representative has argued otherwise.  Indeed, the appellant's 
representative concedes that the RO has "complied with the 
stipulations of the remand decision to the best of its ability."  
See May 2010 written arguments.  

Also in its February 2010 remand, the Board noted that in July 
2004, the appellant had submitted a notice of disagreement with 
the effective date assigned by the RO for the award of service 
connection for his right knee disability.  Pursuant to the 
Board's remand instructions, in May 2010, the RO issued a 
Statement of the Case addressing this issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The record on appeal contains no 
indication that the appellant thereafter perfected an appeal of 
this issue.  Thus, this matter is not in appellant status.  



FINDINGS OF FACT

1.  The appellant's left knee disability is manifested by 
subjective complaints of pain, functional loss, and instability, 
with objective evidence of full extension and flexion limited to 
no more than 110 degrees; there is no objective medical evidence 
of lateral instability or recurrent subluxation.

2.  Since the award of service connection the appellant's right 
knee disability has been manifested by subjective complaints of 
pain and functional loss, with objective evidence of full 
extension and flexion limited to no more than 120 degrees; there 
is no objective medical evidence of lateral instability or 
recurrent subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256 to 5261 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256 to 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In July 2003 and October 
2003 letters issued prior to the initial decision on the claims, 
VA notified the appellant of the information and evidence needed 
to substantiate and complete his claims for an increased rating 
for a left knee disability and service connection for a right 
knee disability, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  

Additional information was subsequently provided to the appellant 
in a November 2004 letter and in the April 2008 Supplemental 
Statement of the Case, including the additional notification 
requirements imposed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO has since 
reconsidered the appellant's claims, most recently in the May 
2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing defect).  

The Board further notes that one of the issues in appellate 
status stems from the appellant's appeal of the initial rating 
assigned by the RO following the award of service connection for 
a psychiatric disability.  The Court has held that once service 
connection is granted, the claim has been substantiated, and 
further VCAA notice is generally not required.  Dingess/Hartman, 
19 Vet. App. at 490 ("[O]nce a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."); see also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are 
for application.  Id.

In that regard, the Board finds that the notification 
requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A 
review of the record indicates that the appellant was duly 
provided notice of the decision on appeal, as well as an 
explanation of the procedure for obtaining appellate review of 
the decision.  Following receipt of his notice of disagreement, 
the appellant was appropriately notified of the pertinent rating 
criteria regarding the issue of entitlement to an initial rating 
in excess of 10 percent for a right knee disability.  The Board 
notes that neither the appellant nor his representative has 
raised any allegations of prejudice regarding any notification 
deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  Neither he nor 
his representative has identified any additional evidence 
pertinent to the claim.  Indeed, in a May 2010 statement, the 
appellant indicated that he had no additional evidence to submit 
and asked that the Board proceed with consideration of his claim 
as soon as possible.  

The appellant has also been afforded numerous VA medical 
examinations in connection with his claims, most recently in 
April 2010.  38 C.F.R. § 3.159(c)(4) (2009).  The Board finds 
that the April 2010 examination is adequate.  The opinion was 
provided by a qualified medical professional and was predicated 
on a full reading of the claims folder, according to the 
examiner.  The examination report also contains the necessary 
physical findings upon which to decide the issue on appeal, 
including range of motion findings and an opinion regarding 
functional impairment resulting from repetitive motion, expressed 
in terms of the degree of additional range of motion loss.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical 
examination reports must provide sufficient reference to the 
pertinent schedular criteria); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4) (2009).  For the reasons set 
forth above, and given the facts of this case, the Board finds 
that no further notification or development action is necessary 
on the issue now being decided.

Finally, the Board notes that in the August 2009 Joint Motion 
discussed above, the parties identified no fault in VA's 
compliance with its VCAA notification obligations or in the 
Board's discussion thereof.  Rather, the sole basis for remand 
was to obtain a VA medical examination which addressed the 
functional range of motion.  As discussed above, the Board 
concludes that the examination obtained pursuant to the joint 
motion is adequate.  Again, the appellant's representative 
concedes that the RO has "complied with the stipulations of the 
remand decision to the best of its ability."  See May 2010 
written arguments.  


Background

In pertinent part, the appellant's service treatment records show 
that in July 1989, he underwent left knee arthroscopic surgery 
and was found to have osteochondritis dissecans, a condition 
"resulting in the splitting of pieces of cartilage into the 
joint, particularly the knee joint or the shoulder joint."  
McIntosh v. Brown, 4 Vet. App. 553, 556 (1993).  The appellant 
underwent a Physical Evaluation Board in June 1990 and was found 
to be unfit for further duty, in part due to osteochondritis 
dissecans, left knee, with recurrent effusion, without loss of 
motion or instability.  

Following his separation from active service, the appellant 
sought service connection for several disabilities, including a 
left knee disability.  In a November 1990 rating decision, the RO 
granted service connection for post-operative osteochondritis 
dissecans, left knee, effective October 10, 1990.  In a March 
1991 rating decision, the RO assigned an initial 20 percent 
disability rating for the appellant's left knee disability, 
pursuant to Diagnostic Code 5257.  Despite subsequent claims and 
appeals, the 20 percent rating assigned to the appellant's left 
knee disability has remained in effect to date.  See e.g. April 
1993 and May 1998 Board decisions denying a rating in excess of 
20 percent for the appellant's post-operative osteochondritis 
dissecans, left knee.  

In June 2003, the appellant submitted his most recent claim for 
an increased rating for his service-connected left knee 
disability.  He also claimed entitlement to service connection 
for a right knee disability.  

In pertinent part, VA clinical records show that in October 1999, 
the appellant was examined in the orthopedic clinic with 
complaints of bilateral knee pain.  On examination, range of 
motion was from zero to 130+ degrees.  The anterior and posterior 
cruciate ligaments were intact.  Distal motor and sensory 
examinations were within normal limits.  There was no catching, 
locking, swelling, or other intraarticular knee pathology.  X-ray 
studies showed no bony pathology except for some mild 
degenerative changes.  The assessments included bilateral knee 
pain and bilateral degenerative joint disease, mild.  

In connection with his claims, the appellant has been afforded 
numerous VA medical examinations.  At a VA medical examination in 
July 2001, the appellant's complaints included right knee pain.  
The examiner noted that the appellant had recently been diagnosed 
as having degenerative arthritis of the right knee.  Examination 
showed that the appellant walked with an essentially normal gait.  
Range of motion testing showed that the appellant exhibited 
bilateral knee motion from zero to 140 degrees.  There was no 
effusion or tenderness of either knee.  The ligaments were 
stable, bilaterally.  The diagnoses included early degenerative 
arthritis of the right knee, secondary to conditions during 
active duty.  

The appellant again underwent VA medical examination in August 
2003 at which he reported intermittent left knee pain with 
popping and swelling.  The appellant reported that his pain 
occurred primarily with prolonged walking and standing.  
Infrequently, it felt as if his left knee gave way or locked 
temporarily, although he indicated that this had not been a 
problem.  He indicated that he continued to work as a custodian 
and had taken "a few" days off in the previous year due to knee 
pain.  He indicated that he took ibuprofen when he experienced 
pain, although he did not take it regularly.  He indicated that 
he wore a neoprene brace on his left knee which tended to help.  
On examination, there was some pain to palpation but no effusion.  
Diagnostic testing suggested medial and lateral collateral 
ligament stability.  Range of motion of both knees was from zero 
to 130 degrees, with pain beginning at 110 degrees in the left 
knee and 120 degrees in the right knee.  Strength was 5/5 and 
sensation was intact.  The appellant was able to do five 
repetitions with no change in range of motion.  X-ray studies 
showed slight sclerosis of the left medial femoral condyle.  The 
diagnosis was osteochondritis dissecans of the left knee.  

At a VA medical examination in November 2003, the appellant 
reported increasing problems with his right knee.  He also 
indicated that he wore a brace on his left knee and used a cane 
for ambulation.  He indicated that he took a pain pill two to 
three times daily because of combined knee and hip pain.  He 
acknowledged, however, that he had received no medical treatment 
for his knees in the past two and one half years.  He indicated 
that he continued to work as a custodian and had missed two to 
three days in the past years due to combined knee and hip pain.  
On examination, the appellant was observed to walk with a normal 
gait from the waiting room to the examining room.  The examiner 
indicated that the appellant's gait was "basically normal."  
Range of motion of the right knee was from zero to 140 degrees, 
with no effusion, tenderness, or instability.  The examiner noted 
that previous X-ray studies showed early degenerative changes.  
The impressions included early degenerative arthritis of the 
right knee, at least partially due to active service.  The 
examiner indicated that in comparing the appellant's current 
physical condition to that of two and one half years prior, it 
appeared that his left knee condition had pretty well stabilized.  

In a January 2004 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee and 
assigned an initial 10 percent disability rating, pursuant to 
Diagnostic Code 5003, effective October 27, 1999.  The RO 
continued the 20 percent disability rating for the appellant's 
service-connected osteochondritis dissecans, left knee.  The 
appellant appealed the RO's determination, arguing that higher 
ratings were warranted in light of symptoms such as aching and 
popping in his knees.  

In connection with his appeal, the appellant again underwent VA 
medical examination in January 2005.  He complained of left knee 
pain and a feeling of instability for which he wore a knee brace.  
He also reported flare-ups in his left knee two to three times 
yearly.  With respect to the right knee, the appellant complained 
of pain and popping with occasional swelling.  On examination, 
left knee motion was from zero to 115 degrees with pain.  There 
was left calf atrophy and the left knee was slightly swollen.  
The appellant exhibited a 30 percent loss of strength in flexion 
and a 50 percent loss of strength in extension on the left.  
Repetitive motion resulted in a very slight subpatellar crepitus 
and a further decrease in strength in flexion and extension; 
however, there was no additional loss in range of motion.  With 
respect to the right knee, range of motion was from zero to 130.  
Right knee strength was virtually full on flexion and extension 
and did not change with repetitive motion.  There was evidence of 
minimal subpatellar crepitus.  X-ray studies of the right knee 
were normal, with no evidence of degenerative joint disease.  X-
ray studies of the left knee revealed osteochondritis dissecans, 
with no evidence of degenerative joint disease.  In both knees, 
there was no collateral ligament, cruciate ligament, or meniscal 
impairment.  Subpatellar grinding test was negative in both 
knees.  Deep knee bend efforts resulted in severe pain; the 
veteran could accomplish approximately 1/4th of a deep knee bend.  
His gait was essentially normal but antalgic.  

In pertinent part, VA clinical records show that in June 2007, 
the appellant was seen in connection with an application for a 
clothing allowance.  The examiner noted that the appellant 
"insisted" that he wore his elastic knee sleeve every day.  The 
examiner, however, noted that the device looked brand new and 
that upon further questioning, the appellant's story changed to 
wearing his brace one to two times a week or "whenever he needs 
it."  He was encouraged to seek evaluation by the orthopedic 
department, which he had not seen in many years, to see if the 
device was appropriate.  

The appellant again underwent VA medical examination in March 
2008.  His complaints included knee pain which increased with 
excessive activity.  He reported that he used a cane 10 percent 
of the time and wore a brace 50 percent of the time.  He 
indicated that he was receiving no medical treatment for his knee 
disabilities, although he took ibuprofen two to three times 
weekly.  The appellant reported that he continued to work as a 
custodian requiring him to be on his feet for prolonged periods.  
He claimed that he missed one to two days weekly due to foot and 
knee pain.  On objective examination, the appellant exhibited 
full range of motion in both knees.  Repetitive motion did not 
result in any additional limitations.  There was tenderness over 
the medial joint line of the left knee.  The ligaments were 
stable and there was no evidence of effusion, bilaterally.  The 
appellant specifically denied any buckling, locking, 
incoordination, weakened movement, or excessive fatigability.  
The examiner commented that there did not appear to be a 
significant change in the clinical picture of the appellant's 
knees as compared to the VA examination report of three years 
ago.

Additional VA clinical records show that in November 2008, the 
appellant reported intermittent left knee pain, especially when 
he was on his feet a lot at work.  Examination showed good range 
of motion with no effusion, warmth, or tenderness.  The knee was 
stable to stress maneuvers.  The examiner recommended Tylenol and 
icing.  

At the most recent VA medical examination in April 2010, the 
appellant claimed to have increasing pain in both knees.  He also 
claimed that his left knee was unstable and would give out and 
lock, usually one to two times weekly.  He denied right knee 
instability.  The appellant claimed that his left knee pain was 
constant, and he also had weakness, a lack of endurance, and 
swelling, as well as flare-ups with weather changes or prolonged 
weight bearing.  His right knee pain was intermittent with 
stiffness and occasional swelling.  The appellant reported that 
he was a custodian and on his feet often.  He needed to take 
frequent breaks due to knee pain from prolonged walking.  The 
examiner noted that the appellant had unlimited standing ability 
but could only walk a mile before he needed to sit down and rest 
due to knee pain.  He also indicated that knee pain affected his 
ability to do outside work due to decreased ability to bending.  
The appellant denied surgeries or hospitalizations.  On 
examination, there was bilateral crepitus and tenderness to 
palpation.  There was no swelling.  Laxity testing was negative.  
Range of motion of the right knee was from zero to 125 with pain 
reported throughout movement.  There was loss of motion with 
repetition to 120 degrees.  Range of motion for the left knee was 
from zero to 130 with pain, with loss of motion with repetition 
to 120 degrees.  The initial impression was degenerative joint 
disease of the left knee with right knee strain.  Subsequent X-
ray studies showed no significant radiographic abnormality of the 
right knee.  The left knee exhibited no significant interval 
change from the previous study in 2005.  

In a May 2010 statement, the appellant claimed that the 
examiner's conclusion that he was able to stand for an unlimited 
period of time was incorrect.  Rather, he claimed that he could 
only walk or stand with difficulty as he experienced sharp, 
stabbing pain when bending his knees.  He also indicated that his 
knees ached at night, requiring him to take over the counter 
medication in order to sleep.  He claimed that he frequently had 
to use ice, compression, and elevation therapy to manage his 
pain.  


Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2009).

In considering the severity of a disability, it is essential to 
trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Although the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate, however, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where a claimant appeals the initial rating assigned for a 
disability, as in the instant case with the appellant's right 
knee, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59 
(2009). 

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14 (2009).  The Court has emphasized that a claimant 
may not be compensated twice for the same symptomatology as such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 
203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), 38 C.F.R. § 4.25 (2009).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)


Analysis

Rating criteria

Under the rating schedule, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

Evaluations for limitation of flexion of a knee are assigned as 
follows:  flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension limited 
to 20 degrees is 30 percent; extension limited to 30 degrees is 
40 percent; and extension limited to 45 degrees is 50 percent. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate impairment of the knee due to 
recurrent subluxation or lateral instability.  A maximum 30 
percent rating is warranted for severe impairment of the knee due 
to recurrent subluxation or lateral instability.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  Under those criteria, a 10 percent rating is assigned 
for malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).  

As noted, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  38 C.F.R. § 4.14 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, 
separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, 
published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings 
for limitation of flexion and extension of the knee); VAOPGCPREC 
9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) 
(separate ratings for instability and limitation of motion); 
VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) 
(to the same effect).  However, the combined evaluation for the 
affected leg cannot exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68 (2009).  

Left knee

As set forth above, the appellant's service-connected left knee 
disability, post-operative osteochondritis dissecans, has been 
evaluated by the RO as 20 percent disabling.  The appellant 
contends that he is entitled to a rating in excess of 20 percent 
in light of his symptoms of pain and functional loss.  After 
carefully reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for any period of the claim.  

Osteochondritis dissecans is not specifically delineated in the 
rating schedule.  The RO has therefore evaluated the appellant's 
left knee disability by analogy to "other impairment of the 
knee," which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  As noted, this provision provides a 20 percent rating for 
moderate impairment of the knee due to recurrent subluxation or 
lateral instability.  To warrant a rating in excess of 20 
percent, the evidence must show severe impairment of the knee due 
to recurrent subluxation or lateral instability.

As described in detail above, however, the appellant's left knee 
does not demonstrate any impairment due to subluxation or 
instability.  Although the appellant claims that his left knee 
feels unstable, repeated examinations have consistently shown 
that his left knee is stable.  In October 1999, for example, the 
appellant's anterior and posterior cruciate ligaments were found 
to be intact during an orthopedic evaluation.  Additionally, the 
examiner indicated that there was no catching, locking or other 
intraarticular knee pathology.  At a VA medical examination in 
July 2001, the appellant's knee ligaments were again examined and 
found to be stable.  Diagnostic testing performed at the August 
2003 VA medical examination suggested medial and lateral 
collateral ligament stability.  At the VA medical examination in 
January 2005, the examiner indicated that the appellant exhibited 
no collateral ligament, cruciate ligament, or meniscal 
impairment.  The ligaments were also found to be stable at the 
March 2008 VA medical examination.  At the most recent VA medical 
examination in April 2010, laxity testing was again negative.  
The medical evidence of record contains no indication, nor has 
the appellant contended, that his left knee disability is 
manifested by recurrent subluxation.  

In light of this evidence, the Board finds no basis on which to 
assign a compensable rating under Diagnostic Code 5257.  In 
reaching this decision, the Board has considered the appellant's 
subjective complaints that he wears a left knee brace and that 
his knee feels unstable or gives way.  The Board finds, however, 
that the objective evidence of record, including numerous 
examinations consistently finding that the appellant's knee 
exhibits no instability, greatly outweighs his subjective 
reports.  For these reasons, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable rating, much less a rating in excess of 20 percent, 
for the appellant's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In light of this finding, the Board has alternatively considered 
evaluating the appellant's left knee disability under the 
provisions pertaining to limitation of motion.  In this case, 
however, the medical evidence of record shows that the 
appellant's left knee motion is not limited to the extent 
necessary to meet the criteria for a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  

At the August 2003 VA medical examination, for example, range of 
motion of the left knee was from zero to 130 degrees, with pain 
beginning at 110 degrees.  At the VA medical examination in 
January 2005, left knee motion was from zero to 115 degrees with 
pain.  VA medical examination in March 2008, showed that the 
appellant exhibited full range of motion at that time.  
Additionally, repetitive motion did not result in any additional 
limitations.  At the most recent VA medical examination in April 
2010, range of motion for the left knee was from zero to 130 
degrees with pain.  There was additional loss of motion with 
repetition to 120 degrees.  The Board notes that these range of 
motion findings clearly do not warrant a compensable rating under 
the criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  

Although the schedular criteria for a compensable rating based on 
limitation of motion are not met, the Board has considered 
whether a higher rating may be assigned on the basis of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination, lack of 
endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After considering the record, however, the Board finds that the 
objective evidence does not reflect the functional equivalent of 
symptoms, supported by adequate pathology, required for the 
assignment of a rating in excess of 20 percent.  

For example, at the VA medical examination in August 2003, range 
of motion of the left knee was from zero to 130 degrees, with 
pain beginning at 110 degrees.  Additionally, that examination 
showed that the appellant was able to do five repetitions with no 
change in range of motion.  At the VA medical examination in 
January 2005, the appellant's left knee motion was from zero to 
115 degrees with pain.  Repetitive motion resulted in a decrease 
in strength but no additional loss in range of motion.  A VA 
medical examination in March 2008 showed full range of motion, 
with no additional loss on repetition.  Most recent VA medical 
examination showed range of motion from zero to 130 with pain, 
with further loss of motion with repetition to 120 degrees.  Even 
with consideration of the appellant's painful motion and 
occasional loss of strength, the Board finds that these objective 
findings do not more nearly approximate the functional equivalent 
of limitation of motion rated in excess of 20 percent.  

The Board has considered the appellant's contentions to the 
effect that he experiences symptoms such as a stabbing pain when 
bending his knees; aching which requires him to take ibuprofen; 
and difficulty in walking or standing for prolonged periods.  The 
Board finds that such symptoms, however, are contemplated in the 
currently assigned 20 percent rating.  A rating in excess of 20 
percent is not warranted, absent additional functional loss, 
supported by adequate pathology.  

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result in 
a rating in excess of 20 percent.  For example, Diagnostic Code 
5258 provides for a maximum 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.  No higher rating is 
available.  Additionally, the Board notes that there has been no 
evidence of ankylosis to warrant a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Finally, although X-ray studies 
have shown an irregularity of the medial condyle of the femur, 
there is no evidence of impairment or malunion of the tibia and 
fibula, nor has any medical professional described the 
appellant's left knee disability as marked.  Thus, a rating in 
excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262. 

Again, despite the appellant's subjective complaints, as set 
forth above, repeated examination has consistently shown that the 
appellant's left knee is stable, with no objective indication of 
instability, subluxation, or pathology of the ligaments, to 
warrant a separate compensable disability rating due to 
instability or subluxation in addition to the compensable rating 
currently assigned for his symptoms of pain and functional loss.  
See VAOPGCPREC 23-97.  The Board also notes that the appellant 
has not been shown to exhibit compensable limitation of flexion 
and extension to warrant separate disability ratings.  See 
VAOPGCPREC 23-97.  Again, the compensable disability rating 
currently assigned is based on his overall left knee symptoms of 
pain and functional loss.  

For the reasons and bases discussed above, the Board finds that 
the preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for the appellant's service-
connected left knee disability.  The benefit-of-the-doubt 
doctrine is therefore not for application here.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

Right knee

As set forth above, the appellant's service-connected right knee 
disability has been evaluated by the RO as 10 percent disabling 
since the award of service connection.  He contends that a higher 
rating is warranted in light of his symptoms of pain and 
functional loss.  After carefully reviewing the evidence of 
record, the Board finds that the preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent for any period of the claim.  

As noted, arthritis established by X-ray findings, is rated on 
the basis of limitation of motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.  In this case, however, the medical evidence of 
record shows that the appellant's right knee motion is not 
limited to the extent necessary to meet the criteria for a 
compensable rating under Diagnostic Codes 5260 or 5261.  

For example, VA clinical records note that in October 1999, range 
of motion of the right knee was from zero to 130 degrees.  At VA 
medical examinations in July 2001, November 2003, and March 2008, 
range of motion of the right knee was full, from zero to 140 
degrees.  At the August 2003 VA medical examination, range of 
motion was from zero to 130 degrees, with pain beginning at 120 
degrees.  At the January 2005 VA medical examination, range of 
motion was from zero to 130.  At the most recent VA medical 
examination in April 2010, range of motion of the right knee was 
from zero to 125 with pain reported throughout movement.  

The Board notes that these range of motion findings clearly do 
not warrant a compensable rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5260, 5261.  

Although compensable loss of flexion or extension has not been 
shown, the record contains some evidence of X-ray evidence of 
arthritis.  There does appear to be some conflict in the record 
as to whether the appellant's service-connected right knee 
disability is manifested by X-ray evidence of arthritis.  X-ray 
studies conducted in 1999, for example, reportedly demonstrated 
some mild degenerative changes.  X-ray studies conducted in 2005 
and 2010, however, were reportedly negative for any significant 
radiographic abnormalities.  Affording the appellant the benefit 
of the doubt, the Board will consider the positive X-ray findings 
of arthritis.  In light of this evidence, and considering the 
appellant's reports of painful right knee motion, the Board finds 
that the currently-assigned 10 percent rating is appropriate.  
Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 
4.59.

In light of the appellant's complaints of pain and functional 
loss, the Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  See 
also DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the record contains subjective complaints of right knee 
pain, which the appellant indicates limits his ability to walk, 
climb stairs, etc.  He also takes pain medications.

After carefully reviewing the pertinent evidence of record, 
however, the Board finds that the criteria for a rating in excess 
of 10 percent have not been met under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The appellant's current 10 percent rating is based on 
his symptoms of right knee pain; painful, very slightly limited 
motion; and functional loss.  38 C.F.R. § 4.71, Plate II, Codes 
5260, 5261.  The Board finds that there is insufficient objective 
evidence that additional factors would restrict motion to such an 
extent that the criteria for a rating higher than 10 percent 
would be justified.  For example, at the most recent VA medical 
examination in April 2010, the examiner considered the veteran's 
reported symptoms but found only objective functional loss from 
repetitive use; the appellant's range of motion was from zero to 
130 degrees, with loss of motion with repetition to 120 degrees.  
There have been no additional objective findings, such as right 
leg atrophy from disuse, which would restrict motion to such an 
extent that the criteria for a rating in excess of 10 percent 
would be justified.  Thus, the Board finds that the appellant's 
right knee disability has been appropriately rated as 10 percent 
disabling since the award of service connection.  

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result in 
an initial rating in excess of 10 percent.

For example, there has been no objective finding of dislocation 
of the semilunar cartilage of the right knee, nor is there any 
evidence of ankylosis to warrant higher ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5256 or 5258.  Additionally, despite the 
appellant's subjective complaints, as set forth above, repeated 
examination has consistently shown that the appellant's right 
knee is stable, with no objective indication of instability, 
subluxation, or pathology of the ligaments, to warrant a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In that 
regard, the Board further finds that absent objective evidence of 
additional, compensable disability due to instability or 
subluxation, a separate 10 percent rating is not warranted.  See 
VAOPGCPREC 23-97.  The Board also notes that the appellant has 
not been shown to exhibit compensable limitation of flexion and 
extension to warrant separate disability ratings.  See VAOPGCPREC 
23-97.  Again, the compensable disability rating currently 
assigned is based on his overall right knee symptoms of pain and 
functional loss.  

For the reasons and bases discussed above, the Board finds that 
the preponderance of the evidence is against the assignment of an 
initial rating in excess of 10 percent for the appellant's 
service-connected right knee disability.  The benefit of the 
doubt doctrine is therefore not for application here.  38 U.S.C. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

Extraschedular consideration

With respect to both issues on appeal, the Board has also 
considered referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In that 
regard, the appellant has claimed that he has missed time from 
his work as a custodian due, in part, to his service-connected 
knee disabilities.  

As a preliminary matter, the Board notes that the appellant's 
contentions in this regard have been inconsistent.  At August and 
November 2003 VA medical examinations, the appellant reported 
that he had missed "a few" days from work, approximately two or 
three days, due to knee pain.  At his March 2008 VA medical 
examination, however, he claimed that he missed two or three days 
weekly.  At the most recent VA medical examination in April 2010, 
the appellant reported that he took frequent breaks while working 
as a custodian, but reported no time lost.  

In addition to these inconsistencies, the Board notes that the 
record on appeal contains no objective evidence showing that the 
appellant's right and/or left knee disability results in marked 
interference with employment beyond the schedular criteria.  The 
Board finds that this is consistent with the fact that the 
appellant, by his own admission, rarely seeks professional 
medical attention for his service-connected knee disabilities.  
The Board finds that if the appellant was actually missing more 
than half of his working days due to knee pain, as he claimed at 
the 2008 VA medical examination, he would undoubtedly seek 
professional medical treatment on a more regular basis.  

In summary, the Board finds that although the appellant's knee 
disabilities no doubt interfere with his ability to engage in 
certain activities necessary for his employment as a custodian, 
such as prolonged walking, such interference is reflected in the 
disability ratings currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 
C.F.R. § 4.1 specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

The Board further notes that the record contains no indication, 
nor does the appellant contend, that his service-connected right 
or left knee disability necessitates frequent periods of 
hospitalization.  In fact, it does not appear that the appellant 
has ever been hospitalized for treatment of his service-connected 
right or left knee disability.  The Board additionally observes 
that there do not appear to be any unusual clinical aspects of 
the service-connected knee disabilities noted in the medical 
records, and the appellant and his representative have neither 
identified such nor indicated that such exist.

Thus, absent any objective evidence that the appellant's right or 
left knee disability, in and of itself, is productive of marked 
interference with employment beyond that contemplated by the 
schedular criteria, necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this regard, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002).





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for a left knee 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for a 
right knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


